Citation Nr: 0610151	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.

2.  Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 70 percent beginning November 
27, 2001.

3.  Entitlement to an evaluation for the right knee 
disability in excess of 10 percent.

4.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1965 to May 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision issued by 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for a left knee disorder, denied an increased 
rating for the right knee disability and granted service 
connection for post-traumatic stress disorder (PTSD), 
assigning a 30 percent evaluation for that disability.  The 
appellant appealed the initial 30 percent rating that was 
assigned to the psychiatric disability after service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.  

After the appellant disagreed with the 30 percent initial 
PTSD evaluation, the RO increased the rating from 30 to 70 
percent, effective from November 27, 2001; however, it is 
presumed that he is seeking the maximum benefit allowed by 
law and regulation, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).  (The 
period of November 1, 2000 to December 31, 2000 will not be 
addressed because a rating higher than 100 percent is not 
assignable).  A total rating based on individual 
unemployability (TDIU) has been in effect since November 27, 
2001.  Therefore, the issues on appeal are as set out on the 
title page.

The right knee increased rating issue and the left knee 
secondary service connection issue addressed in the REMAND 
portion of the decision below are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's current psychiatric diagnosis is PTSD; 
his GAF scores between 1998 and 2002 generally ranged from 45 
to 50, with a low of 10 and a high of 55.

2.  The appellant was hospitalized for PTSD psychiatric 
treatment in November 2000, and in November 2001; he also 
participated in day treatment.

3.  Prior to November 27, 2001, the appellant's PTSD 
disability was not characterized by symptoms such as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

4.  Beginning November 27, 2001, the appellant's psychiatric 
disability is not shown to have caused him to experience 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

5.  The disability picture caused by the appellant's PTSD 
disability is not so unusual as to render the application of 
the regular schedular rating provisions impractical.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for an initial evaluation of 50 percent, 
but not more, for the appellant's PTSD disability were met 
beginning October 20, 1998.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic 
Code 9411 (2005); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  Beginning November 27, 2001, the criteria for an 
evaluation in excess of 70 percent for the appellant's PTSD 
disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130 
(Diagnostic Code 9411) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to statute and regulation, VA has specified duties 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  VA must notify the 
veteran of evidence and information necessary to substantiate 
his claims and inform him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
rating claims.  In the April 2000 Statement of the Case 
(SOC), and the various Supplemental Statements of the Case 
(SSOC), the RO informed the appellant about what the evidence 
had to show to establish entitlement to higher ratings for 
his PTSD disability.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed. 

Even if the appellant was not provided the required notice 
until after the RO adjudicated the appellant's rating claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d)).  Here, VA 
arranged for examinations for compensation purposes.  The 
appellant was informed about the provisions of the pertinent 
regulations in the April 2000 SOC and in the various SSOCs; 
the appellant was supplied with the text of 38 C.F.R. § 3.159 
in the July 2003 SSOC and in the June 2004 SSOC.  The 
appellant did not provide any information to VA concerning 
available treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights.  In July 2004, the appellant 
was informed by an RO letter that he could submit more 
evidence to the Board; no evidence was thereafter submitted.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In this case, the appellant has 
been assigned an effective date for service connection of 
PTSD from the date of the claim, and the entire period from 
then until the present is under appellate review.  The 
appellant was also provided with notice as to the clinical 
findings needed for higher evaluations for his PTSD 
disability, as well as the assistance VA would provide.  This 
notice was furnished in the April 2000 SOC and the various 
SSOCs.  Therefore, there is no duty to assist that was unmet 
and the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his service-connected PTSD 
disability at issue in this case has been more severely 
disabling than reflected by the various evaluations in effect 
since October 20, 1998.

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The appellant appealed the initial evaluation assigned for 
his PTSD disability addressed here.  The Court held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then-current severity of the disorder.  Cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In that decision, the 
Court also discussed the concept of "staging" ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
period(s) in question.  The issues before the Board are 
consequently taken to include whether there is any basis for 
a higher rating at any pertinent time, to include whether a 
higher rating currently is in order.

Review of the medical evidence of record reveals that the 
appellant was receiving VA outpatient mental health services 
in October 1998.  He complained of nightmares, flashbacks, 
irritability, poor sleep and anhedonia.  On mental status 
examination, he was well dressed and well groomed.  His 
speech was of normal rate and tone.  His mood was depressed.  
The appellant's thought processes were logical and coherent 
and he denied suicidal and homicidal ideation.  He also 
denied auditory and visual hallucinations.  There was no 
evidence of psychosis or mania.  The appellant also denied 
panic attacks and obsessive compulsive disorder symptoms.  
His cognitive functions were intact.  The examiner assigned a 
GAF score of 45.

A December 1998 Vet Center report indicated that the 
appellant had few friends and that he felt distant and 
detached from others.  He reported concentration and memory 
problems.  He said that he had difficulty in controlling his 
anger and irritability resulting in interpersonal conflict 
with colleagues and family.  The appellant also experienced 
hypervigilance, anhedonia, sleep difficulties and numbing of 
emotions.  

The appellant underwent a VA PTSD examination in August 1999; 
he complained of sleep disturbances, flashbacks, anxiety, a 
hyper startle response, irritability and a short temper.  He 
said that he had difficulty getting along with other people.  
He reported that he was in his fifteenth year working for the 
Post Office and that he had some difficulty at work due to 
anger.  On mental status examination, there was noted some 
attention to personal grooming.  The appellant exhibited no 
loose associations or flight of ideas.  He reported no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented times three and his remote 
and recent memory were good.  The examiner assigned a GAF 
score of 55, with moderate symptoms and difficulty in social 
and occupational functioning.

In March 2000, the appellant had a GAF score of 10; this 
increased to 50 by September 2000, and after an exacerbation 
in March 2000.  The appellant was admitted to a VA hospital 
for psychiatric treatment in November 2000.  He reported 
continuation of his symptoms.  The December 2000 discharge 
summary indicates that the appellant's GAF score at discharge 
was 45; his past year GAF score was 45-55.

The appellant thereafter continued to receive VA outpatient 
mental health treatment; he also continued to complain of his 
usual symptoms.  In June 2001, his GAF score was 50.  The 
next month his symptoms were described as generally worse.  
In September 2001, he was upset by the terrorist attacks and 
he was subsequently hospitalized on November 27, 2001.  On 
admission his GAF score was 15; it was 40 on discharge and 
his past year GAF varied from 45 to 55.  In December 2001, 
his treating physician indicated that the appellant was 
unable to return to work.

In January 2002, the appellant's GAF score was 40.  The 
appellant attend a day treatment program in a VA facility 
three days a week in February 2002.  He was noted to have 
good hygiene.  His thoughts were goal-directed and he denied 
suicidal and homicidal ideation.  The appellant also denied 
audio and visual hallucinations.  He could still perform his 
activities of daily living.  When he was discharged from the 
day treatment program in March 2002, the appellant's GAF 
score was 50.  

The appellant underwent a VA PTSD examination in April 2002; 
the examiner reviewed the claims file.  The appellant 
reported that he was unable to work due to his psychiatric 
symptoms.  The examiner noted intermittent lapses into 
paranoid perception.  On mental status examination, the 
appellant's speech was of normal tone and rate; his speech 
was coherent.  The appellant conversed in an understandable 
manner.  He did not display any psychotic symptoms or 
disorganized thinking.  There were no hallucinations or 
delusions.  His cognitive functions were grossly intact.  The 
examiner stated that the appellant was occupationally 
disabled and assigned a GAF score of 40.

Review of the appellant's outpatient VA mental health 
treatment records reveals that his hygiene was intact in June 
2002.  He was socially isolated.  He denied suicidal and 
homicidal ideation.  He also denied experiencing 
hallucinations.  He did not exhibit any perceptual 
abnormalities.  His thought processes were goal-directed and 
logical.  The appellant's current GAF score was 50.  In 
September 2002, the appellant became agitated during a 
treatment session and yelled.  In November 2002, he reported 
that he was less isolated, but still hypervigilant.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between October 1998 and November 2001, the appellant's GAF 
score basically ranged from 45 to 55.

There is enough evidence to support an initial schedular 
evaluation of 50 percent for the appellant's PTSD.  The 
medical evidence shows that the appellant's PTSD 
symptomatology was severe enough to result in social 
isolation, anxiety, depressed mood, anhedonia, chronic sleep 
impairment, impairment of concentration and memory loss, 
difficulty controlling anger and interpersonal conflicts at 
work. These symptoms were severe enough prior to November 27, 
2001, that the GAF scores assigned by VA psychiatrists 
generally ranged between 45 and 55 at best.  Furthermore, the 
appellant's PTSD symptoms resulted in the need for 
psychiatric inpatient and outpatient treatment, as well as a 
continuing need for medication.  These PTSD symptoms more 
closely approximated the criteria for a 50 percent 
evaluation. 

However, the appellant is not entitled to an evaluation in 
excess of a 50 percent schedular rating prior to November 27, 
2001.  The evidence of record does not establish that the 
appellant demonstrated such symptoms as: suicidal ideation; 
obsessional rituals which interfered with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  While the appellant did evidence anxiety and 
depression, some reduction in concentration and short-term 
memory, some disturbances of motivation and mood and some 
difficulty in establishing and maintaining effective work and 
social relationships, the evidence of record shows that the 
appellant, by his own account, maintained his job at the Post 
office, albeit with some interpersonal conflict, and he 
regularly appeared for treatment without any serious 
complaints.  The evidence of record does demonstrate that the 
appellant, prior to November 27, 1001, experienced such 
symptoms as depressed mood, anxiety and chronic sleep 
impairment and that he did demonstrate reduced reliability 
and productivity due to some disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships, but there was no evidence of 
suicidal ideation, obsessional rituals, illogical speech, 
panic, periods of violence, or an inability to establish or 
maintain effective relationships.  Thus, a 70 percent 
evaluation is not warranted prior to November 27, 2001.  
Therefore a 50 percent evaluation, but no more, is warranted 
under the applicable rating criteria prior to November 27, 
2001.

Beginning November 27, 2001, the appellant is not entitled to 
a 100 percent schedular rating.  The evidence of record does 
not indicate that he experiences total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The objective findings of the appellant's VA 
inpatient and outpatient psychiatric treatment in 2001 and 
2002, and the April 2002 VA psychiatric examination contain 
no evidence that the appellant's symptoms are so 
incapacitating as to border on gross repudiation of reality.  
In each instance, the appellant has been found to be oriented 
and capable of expressing himself in a coherent and fairly 
logical manner and, despite some significant psychiatric 
symptoms, the appellant's speech, behavior and manner were 
essentially appropriate much of the time.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 50 and 70 percent evaluations for the 
psychiatric disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The RO considered, and rejected, the assignment of an 
extraschedular evaluation for the appellant's PTSD 
disability.  The Board finds no evidence that the appellant's 
service-connected psychiatric disability has presented such 
an unusual or exceptional disability picture at any time as 
to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The two schedular evaluations in this case are not 
inadequate.  There are higher ratings for a psychiatric 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has required only sixty days of inpatient 
hospitalization for his PTSD from October 1998 onward.  The 
appellant has not offered any objective evidence of any 
symptoms due to the PTSD that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that the assignment of an 
extraschedular rating is not warranted in this case at any 
time.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

Because this is an appeal from the initial rating for the 
psychiatric disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record 
shows varying levels of disability and, therefore, does 
support the assignment of a staged rating for the psychiatric 
disability. An increased initial evaluation of 50 percent is 
warranted, but the findings needed for the next higher 
evaluation of 70 percent were not demonstrated prior to 
November 27, 2001.  As of that date, the evidence of record 
supports a 70 percent evaluation, but not more as the 
criteria for the assignment of a 100 percent evaluation have 
not been met.


ORDER

An initial 50 percent schedular evaluation for PTSD is 
granted, subject to the regulations governing payment of 
monetary benefits.

Beginning November 27, 2001, an evaluation in excess of 70 
percent for the PTSD disability is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The last SSOC that addressed the left and right knee issues 
was issued in August 2002.  However, the RO subsequently 
added VA treatment records dated between 1999 and 2002 to the 
claims file.  This medical evidence contains pertinent 
information concerning the nature and severity of the 
appellant's knee conditions.  This evidence was not reviewed 
by the RO vis-à-vis the left knee claim or the right knee 
claim; nor has this evidence been addressed in an SSOC.

The Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The appellant contends that he 
currently has a left knee disorder that is etiologically 
related to the service-connected right knee disability, 
either in whole or in part, to include by way of aggravation.  
The appellant advanced a similar argument for secondary 
service connection for his hips and lumbar spine and the RO 
granted those claims after affording the appellant a VA 
medical examination.  However, the RO did not seek a similar 
opinion for the left knee disorder.  Furthermore, the RO did 
not provide the appellant with the required notice as to what 
evidence was necessary to support his left knee secondary 
service connection claim.  Nor did the RO inform the 
appellant of the statutory and regulatory requirements that 
apply to entitlement to secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim for secondary 
service connection for a left knee 
disorder and of what part of such 
evidence he should obtain and what part 
the Secretary will attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The appellant should be 
told to submit all pertinent evidence 
relating to either knee claim he has in 
his possession.  

2.  All VA inpatient records and all VA 
outpatient records relating to treatment 
of the appellant for a left or right knee 
condition not already of record should be 
identified and obtained.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for any 
left or right knee problems since 1998.  
After securing the necessary release(s), 
the RO should obtain those records that 
have not been previously secured.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examiner report.  If the report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

5.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and readjudicate the 
issue of secondary service connection for 
a left knee disorder, as well as the 
issue of an increased rating for the 
right knee disability.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown.  The 
re-adjudication should include 
consideration of whether any left knee 
pathology has been caused or made worse 
by the appellant's service-connected 
right knee disability.  (If any 
additional development, such as the 
scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate either issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished.).  

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


